433 F.2d 1014
UNITED STATES of America, Plaintiff-Appellee,v.Robert Frank STEWART, Defendant-Appellant.
No. 29975 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 27, 1970.
J. Paul Lowery, Montgomery, Ala., for defendant-appellant.
Ira DeMent, U.S. Atty., D. Broward Segrest, Asst. U.S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appellant, Robert Frank Stewart, was indicted, in three counts, for violations of the White Slave Traffic Act, 18 U.S.C.A. 1341.  Trial to a jury resulted in a verdict of guilty on two counts.  Stewart was then sentenced to serve five years in the custody of the Attorney General, to be served concurrently with another sentence already in progress from another conviction.


2
The verdict of the jury was amply supported by the evidence.  The appellant additionally complains of the denial of a continuance, the denial of a motion for change of venue, certain evidentiary rulings rendered during the course of the trial, and the refusal of the trial judge to appoint two attorneys to represent him.  Although resourcefully presented by court appointed counsel, these appellate contentions are possessed of no merit.  Therefore, without oral argument, the judgment of the District Court is affirmed, see Rule 18 of the Rules of this Court.


3
Affirmed.